Exhibit 10.6

 

[g142011kmi001.jpg]

May 21, 2009

GE Money Bank

 

4246 South Riverboat Road, Suite 200

Salt Lake City, UT 84123-2551

USA

 

VIA FACSIMILE

(763) 551-7889 and (763) 551- 6888

Select Comfort Corporation

6105 Trenton Lane North

Minneapolis, Minneapolis 55442

 

Attn:

 Chief Financial Officer

 

General Counsel

 

Re: Sterling Capital Partners III, L.P

 

Gentlemen:

Reference is made to the Amended and Restated Private Label Consumer Credit Card
Program Agreement (as amended from time to time, the “Program Agreement”) dated
December 14, 2005, between Select Comfort Retail Corporation (“SCRC”) and Select
Comfort Corporation (“SCC” and collectively with SCRC, “Retailer”) and GE Money
Bank (“GEMB”). Capitalized terms not defined herein are used as defined In the
Program Agreement.

 

I. WAIVERS.

 

We understand that Retailer is contemplating a transaction with Sterling Capital
Partners III, LLC (“Sterling”) and certain of its Affiliates which would result
in Sterling and its Affiliates owning 50% or more of the combined voting power
of the outstanding securities of Retailer entitled to vote generally in the
election of directors (the “Transaction”). GEMB hereby agrees that if the
Transaction is consummated on or before October 31, 2009, GEMB will not exercise
its termination rights under section 9.2(d) of the Program Agreement as a result
of the consummation of the Transaction. Further, GEMB hereby waives any right it
may have as of the date hereof to terminate the Program Agreement pursuant to
(i) Section 9.2(e) as a result of any default or event of default under that
certain Credit Agreement (as amended, the “Credit Agreement”), dated as of
June 9, 2006, by and among Retailer, on the one hand, and JP Morgan Chase Bank,
National Association (as administrative agent), Bank of America, N.A. (as
syndication agent) and the other lenders from time to time party thereto, on the
other, or (ii) to the extent applicable, Section 9.2(f). Anything in the
foregoing to the contrary notwithstanding, GEMB hereby reserves all of its
rights under the Program Agreement, including, pursuant to Sections 9.2(d),
(e) and (f), to terminate the Program Agreement for reasons other than (i) the
consummation of the Transaction or (ii) the occurrence of a default or event of
default under the Credit Agreement or the occurrence of a material adverse
effect (within the meaning of Section 9.2(f) of the Program Agreement), in each
case with respect to this clause (ii), existing as of the date hereof, as
applicable. For the avoidance of doubt, whether or not any change of control has
occurred after the effective date of the Transaction shall be determined based
on the equity structure of Retailer after giving effect to the Sterling
investment undertaken pursuant to the Transaction.

 

--------------------------------------------------------------------------------


 

II. PROGRAM AGREEMENT AMENDMENTS.

 

The parties hereby acknowledge and agree that the Program Agreement shall be
amended as follows:

 

1.              The definition of “Working Capital Lender” is hereby deleted and
replaced with the following:

 

a.              “Working Capital Lender” means, individually and collectively,
JPMorgan Chase, N.A., as administrative agent (and any successor thereto) and
the lenders from time to time party to (i) that certain Credit Agreement, dated
as of June 9, 2006 (as amended, the “Credit Agreement”), by and among Retailer,
on the one hand, and JP Morgan Chase Bank, National Association (as
administrative agent), Bank of America, N.A. (as syndication agent) and the
other lenders from time to time party thereto, on the other, or (ii) any working
capital or other credit facility that replaces the Credit Agreement in
connection with a refinancing thereof.

 

2.              The following new definitions are hereby added to the Program
Agreement:

 

a.              “Increased Net Cost of Sales” means, as of any date, the amount
(expressed as a percentage) by which the Net Cost of Sales for Retailer for the
twelve (12) month period immediately preceding Bank’s notice of New Pricing
would have exceeded Retailer’s actual Net Cost of Sales during such twelve (12)
month period if Bank’s proposed New Pricing had been effectuated at the
beginning of such twelve (12) month period.

 

b.             “Net Cost of Sales” means, as of any date, the percentage cost to
Retailer of Program-financed sales, expressed in basis points, represented by
the quotient, the numerator of which is aggregate Program Fees paid by Retailer
during the immediately preceding twelve (12) month period and the denominator of
which is Net Program Sales for such period. Alterations to any Promotional Rate
as a result of the application of Section 3.6 (and the corresponding increase or
decrease in the aggregate amount of Program Fees paid during any period based
thereon) shall not be included the calculation of the Net Cost of Sales.

 

c.              “New Pricing” has the meaning given to it in Section 9.2(m).

 

3.              Section 3.5(b) of the Program Agreement is hereby deleted and
replaced with the following:

 

a.              Beginning in January 2010, and at the end of each six (6) month
period thereafter during the Term, Bank, in conjunction with Retailer, will

 

--------------------------------------------------------------------------------


 

review and evaluate the effectiveness of the Program generally (including the
credit-based promotion sales mix, the overall level of sales charged to
Accounts, and Account fraud and credit losses during such period), as well as
evaluating the performance of each credit-based promotion during such period.
Based on such review, Bank may, after not less than thirty (30) days’ prior
notice to Retailer, adjust the Base Rate and, for any credit-based promotion,
terminate such promotion or adjust the Promotional Rate applicable thereto. With
respect to any adjustments to the Promotional Rates pursuant to this
Section 3.5(b), Retailer shall have the rights set forth in Section 9.2(m).

 

4.              Section 9.1 of the Program Agreement is hereby amended by
deleting the reference to February 15, 2011 and replacing it with February 15,
2012.

 

5.              Section 9.2(m) of the Program Agreement is hereby deleted and
replaced with the following:

 

a.              Retailer shall have the right to terminate the Agreement as set
forth below if, pursuant to Section 3.5(b), Bank elects to increase the Program
Fee Percentages set forth on Schedule 3.5 (in each case “New Pricing”);
provided, that Retailer may not elect to terminate this Agreement under this
Section 9.2(m) unless the New Pricing would, assuming implementation of such New
Pricing on the date such New Pricing is proposed (even if Bank’s notice of New
Pricing indicates a later effective date), result in Increased Net Cost of Sales
of at least ten percent (10%), which calculation shall exclude any cost of funds
adjustments contemplated in Section 3.6 (by way of example, if Retailer’s Net
Cost of Sales was 400 basis points and the New Pricing would result in Net Cost
of Sales of 446 basis points, then the ten percent (10%) Increased Net Cost of
Sales threshold would be exceeded). If the Increased Net Cost of Sales threshold
has been exceeded, Retailer may only terminate this Agreement under this
Section 9.2(m) after it has completed the “Competitive Pricing Procedures”. For
purposes of this Section 9.2(m), “Competitive Pricing Procedures” means the
following procedures, which shall be implemented if the Increased Net Cost of
Sales exceeds the threshold amount and Retailer asserts that such New Pricing is
materially non-competitive. In such case, Retailer will have sixty (60) days
from the date of Bank’s notice to Retailer setting forth the proposed New
Pricing to obtain a bona fide written proposal from an issuer of private label
credit programs (“Competing Offer”) and to submit such Competing Offer to Bank.
If Retailer fails to submit a Competing Offer within such period, then
Retailer’s option to terminate this Agreement as a result of such New Pricing
will expire. If Retailer presents Bank with a Competing Offer and Bank does not
meet the Competing Offer (in an economic sense, taking into account all proposed
terms of a Competing Offer relevant to the terms of the Program), then over the
sixty (60) day

 

--------------------------------------------------------------------------------


 

period following Bank’s receipt of the Competing Offer (the “Negotiation
Period”), Retailer and Bank will use commercially reasonable efforts to
negotiate mutually agreeable New Pricing. If Retailer and Bank are unable to
agree on New Pricing by the end of the Negotiation Period, then either party
may, during the thirty (30) days immediately following the end of the
Negotiation Period, give a written notice of termination to the other party.
This Agreement will terminate sixty (60) days after any such termination notice.
In each case, regardless of whether Retailer terminates this Agreement, the New
Pricing shall become effective immediately upon Bank’s notice thereof to
Retailer (unless Bank’s notice of New Pricing indicates a later date) and shall
remain effective until the Final Liquidation Date or the date when Bank and
Retailer agree on other pricing.

 

Except for the waivers and amendments set forth in this letter agreement, the
terms and conditions of the Program Agreement shall remain in full force and
effect. In the event of any conflict between the Program Agreement and the terms
of this letter agreement, this letter agreement shall control. Upon the
execution and delivery by Retailer and GEMB, this letter agreement shall be
deemed effective as of the date hereof.

 

If you agree to the foregoing, please have an authorized signatory of both SCC
and SCRC sign below and return a fully executed copy of this letter to Paul
Boeckman at (866.837.5765).

 

Sincerely,

GE MONEY BANK

 

/s/ John McElligott

 

Name:

John McElligott

 

Title:

V/P Finance

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

SELECT COMFORT CORPORATION

 

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

 

SELECT COMFORT RETAIL CORPORATION

 

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

 

--------------------------------------------------------------------------------